Citation Nr: 0120194	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-00 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from February 1968 until 
February of 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 1997 Hearing 
Officer's decision of the Department of Veterans Affairs (VA) 
Regional Office in New York, New York (RO), which denied the 
benefit sought on appeal.

In addition to the veteran's increased rating claim, the 
Board notes that the veteran initially brought an earlier 
effective date claim in relation to his hearing loss.  The 
veteran has since been granted an earlier effective date, and 
that issue having been resolved in the veteran's favor, it 
was withdrawn by the veteran from appellate review and is no 
longer before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's bilateral sensorineural hearing loss, on VA 
examinations in December 1996, April 1997 and January 1998, 
has been manifested by pure tone threshold averages and 
speech discrimination equating to level XI hearing in the 
right ear and level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
disability evaluation for bilateral sensorineural hearing 
loss pursuant to 38 C.F.R. § 4.85.  Essentially, the veteran 
argues that his current rating is not reflective of the 
severity of his symptomatology.

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, the Board notes that the veteran has 
been afforded VA examinations in connection with his claim.  
The veteran has also submitted private medical records 
relating to his audiological care.  In March 2001, he was 
asked to submit copies of any and all treatment records and 
audiograms or signed authorizations for VA to obtain such 
records.  He did not respond.  The duty to notify the 
appellant and his representative of information and evidence 
needed to substantiate and complete his claim has also been 
met.  Upon denying the veteran's claim, the RO issued the 
veteran a Statement of the Case in October 1997 that 
explained the basis of the evaluation and set forth the 
criteria necessary for a higher rating. Upon the submission 
of additional evidence, the veteran was sent a Supplemental 
Statement of the Case in February of 1998.  Finally, the 
veteran appeared at a personal hearing and submitted 
testimony in connection with his claim.  Under these 
circumstances, the Board finds that this claim is ready for 
appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
his bilateral sensorineural hearing loss in September 1995, 
and a 10 percent disability evaluation.

Evidence added to the claims file includes the veteran's 
private audiological care records from September 1973 until 
November 1996.  Treatment notes from this period document 
generally the veteran's audiological treatment, including his 
post right ear tympanoplasty care.  These private 
audiological records also include several audiograms of the 
veteran's pure tone air conduction threshold scores from 1973 
to 1996.  

The veteran also submitted records intended to show the work-
related difficulties he has encountered as a result of his 
hearing loss.  These records show that the veteran requested 
his employer, New York Telephone (NYNEX), provide him with a 
flashing light for his desk which would indicate when his 
phone was ringing.  Not having been provided the device after 
several months and despite repeated requests, the veteran 
filed charges with the Equal Employment Opportunity 
Commission (EEOC), claiming violation of his rights under the 
Americans with Disabilities Act of 1990, as amended.  The 
EEOC determined that NYNEX had violated the veteran's rights 
under the Americans with Disabilities Act of 1990.  The 
claims file also contains the civil complaint the veteran 
filed against NYNEX requesting monetary damages for such 
violation.

The veteran underwent a VA hearing aid evaluation in December 
1996.  Audiometric examination results were noted to shown no 
significant change since the previous evaluation in August 
1995.  Testing indicated a profound to moderately severe 
upward sloping sensorineural hearing loss in the right ear 
and a mild sensorineural hearing loss in the left ear.  
Speech discrimination ability in the right ear was 0 percent 
and in the left ear was 92 percent.  Pure tone thresholds in 
the right ear were 85, 80, 85 and 75 decibels at 1000, 2000, 
3000 and 4000 Hertz, respectively, for an average of 81 
decibels.  In the left ear, pure tone thresholds at the same 
frequencies were 30, 25, 40 and 45, respectively, for an 
average of 35 decibels.  

The veteran was examined by VA for rating purposes in April 
1997.  Physical examination revealed a marked scar and 
retraction of the right tympanic membrane.  Audiometric 
examination revealed pure tone results in the right ear of 
100, 100, 95 and 95 decibels at 1000, 2000, 3000 and 4000 
Hertz, respectively, for an average of 97 decibels.  In the 
left ear, pure tone thresholds at the same frequencies were 
30, 30, 35 and 45 decibels, respectively, for an average of 
35 decibels.  Speech discrimination scores were 0 percent in 
the right ear and 100 percent in the left ear.  Test results 
were summarized as profound to severe sensorineural hearing 
loss with no measurable speech discrimination in the right 
ear and mild hearing loss with good speech discrimination in 
the left ear.

The veteran underwent January 1998 VA examinations with 
respect to his bilateral sensorineural hearing loss.  During 
the physical examination, the veteran complained of total 
hearing loss in the right ear.  The veteran related that 
while in service he had a history of noise exposure.  Hearing 
loss was present upon discharge from service.  The veteran 
continued by relating that in 1973, following his separation 
from service, he had a sudden onset of hearing loss in the 
right ear and dizziness, resulting in a tympanoplasty.  
Audiogram testing at this January 1998 examination found the 
veteran's pure tone conduction thresholds at 1000 through 
4,000 Hertz to be 100, 100, 95 and 95 decibels in the right 
ear, and 30, 30, 40 and 45 decibels in the left ear, 
respectively.  The pure tone threshold average was reported 
by the examiner as 97 in the right ear, and 36 in the left 
ear.  The Board calculates the right ear pure tone average to 
be 97.5 decibels, or 98.  Speech recognition ability in the 
right and left ears were 0 and 100 percent, respectively.  
The physical examiner's diagnosis was total sensory neural 
hearing loss in the right ear, mild sensory neural hearing 
loss in the left ear, and tinnitus secondary to sensory 
neural hearing loss.

In May 2001, the veteran testified at a personal hearing 
before the undersigned member of the Board in regard to his 
hearing loss.  The veteran testified that he began employment 
as a splicer with NYNEX, one month after separating from 
service.  In this capacity, the veteran worked outside, "in 
the field" (Transcript pp. 4-5).  The veteran stated that 
due to his hearing loss, he could no longer perform the 
functions necessary to fulfill the duties required of a 
splicer, and he was moved inside to work from a computer.  
This move resulted in loss of income due to the loss of 
overtime work available to a splicer (p. 5).  The veteran 
continued by explaining that while he now worked inside on a 
computer, he still had difficulties because he often could 
not hear his phone ring.  The veteran requested a light from 
his employer that would flash and alert him when his phone 
was ringing, but his employer did not provide such device 
after 10 months of the veteran's requests.  This prompted the 
veteran to file a complaint with the EEOC (pp. 5-6).  The 
veteran stated that he feels this incident, and its resultant 
civil suit, has caused additional stress for him at work (pp. 
7-8).  

Additionally, the veteran testified that his hearing loss has 
caused stress and problems in his personal life.  In this 
regard, the veteran testified that to watch television, 
attend a play, or see a movie, he needed to have a headset to 
hear (p. 8).  D.P. testified that it is very difficult for 
the veteran, using hearing aids, to follow conversations 
where there are multiple speakers, and he will often miss 
portions of conversation (pp. 11-12).  Both the veteran and 
D.P. testified that in order to hear himself speak, the 
veteran must raise his voice to a level of volume others find 
unacceptable (p. 13).  The veteran testified that he feels he 
relies upon D.P. as "almost a physical aid" to him.  He 
testified that he would not go out to social situations 
unless D.P. was there to help him understand conversation (p. 
14).  Finally, the veteran testified that when he is taking 
audiological tests, his private physician does not conduct 
the speech recognition portion of the exam because his 
hearing in the right ear is so poor (p. 15).

The RO evaluated the veteran's hearing loss under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that VA issued new regulations for 
evaluating impairment of auditory acuity.  These regulations 
became effective June 10, 1999.  62 Fed. Reg. 25, 202-25, 210 
(May 11, 1999).  The Court has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See also Baker v. West, 11 Vet. App. 
163, 168 (1998); Dunwick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam order), holding that, although certain new rating 
criteria became effective after the appellant filed his 
appeal with the court, VA and the Court are required to apply 
the amendments to the extent that they are more favorable to 
the claimant than the earlier provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its decisions and, therefore, would 
not have been applied by the RO.  In view of this, the Board 
must consider whether or not the veteran would be prejudiced 
if the Board were to proceed with appellate consideration of 
the claim without first giving the RO the opportunity to 
consider the new regulations.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment prior to June 1999, call for 
the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests.  See 
38 C.F.R. § 4.85.  These results are then charted on Table VI 
and VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of the tables, and finds there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.

As to the provisions of 38 C.F.R. § 4.86 in effect prior to 
June 1999, they only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  In the present case, the 
audiometric examinations were all conducted prior to the date 
of the change in the rating criteria.  Even if the Board were 
to consider this case under the revised regulations, no 
change in the rating assigned would result.  A review of the 
evidence reveals that the veteran would meet the criteria for 
an exceptional pattern of hearing impairment in the right 
ear, according to 38 C.F.R. § 4.86(a).  That is, the pure 
tone threshold at each of the frequencies of 1000, 2000, 3000 
and 4000 Hertz is 55 decibels or more.  As explained in 
greater detail below, when the veteran's audiometric 
examination results for his right ear are used to determine 
the Roman numeral designation for the ear, the result is 
level XI hearing in the right ear, the highest designation 
possible, using 38 C.F.R. § 4.85, Table VI for the greatest 
hearing loss demonstrated on several examinations.  There is 
no higher designation possible.  Therefore, applying 
38 C.F.R. § 4.86(a) would not yield a higher rating.  No 
prejudice would be shown by applying the regulation for an 
exceptional pattern of hearing impairment, as its use could 
not provide a higher evaluation than if the right ear hearing 
loss were evaluated using 38 C.F.R. § 4.85, Table VIA.  The 
provisions of 38 C.F.R. § 4.86(b) would not apply to the test 
results obtained in this case.  

The veteran's bilateral hearing loss is currently rated as 10 
percent disabling under 38 C.F.R. § 4.85.  The veteran's 
statements indicate that he believes he is entitled to an 
increased disability, in large part, due to his profound 
hearing loss in his right ear.  Disability evaluations 
according to 38 C.F.R. § 4.85 are determined by the 
mechanical application of specific factors.  The Board has no 
authority to modify the procedures 38 C.F.R. § 4.85 has 
prescribed.  

38 C.F.R. § 4.85 mandates that the pure tone air conduction 
thresholds at 1000, 2000, 3000, and 4,000 Hertz be added 
together.  This sum is then divided by four. The resulting 
number represents the pure tone threshold average for that 
ear.  In the veteran's case, the pure tone air conduction 
thresholds in his most recent audiogram test (a VA 
examination of January 1998) in the 1000-4000 Hertz range 
were 100, 100, 95, and 95 decibels in his right ear; and 30, 
30, 40, and 45 decibels, in his left ear.  Adding the right 
ear numbers of 100, 100, 95, and 95 yields a sum of 390.  
Dividing 390 by 4 yields a quotient of 97.5.  This number is 
rounded to 98.  Thus it is determined that the mean (i.e., 
average) of these numbers for the right ear is 98.  Repeating 
this process with the four numbers applicable to the left ear 
yields a mean number of 36.25, rounded to 36.  

Applying the pure tone air conduction threshold average of 
the right ear, 98, and the speech recognition percentage of 
the right ear, 0 percent, to 38 U.S.C.A. § 4.85 Table VI, 
yields a Roman numeral "XI" for the right ear.  This is 
determined by the intersection of the horizontal and vertical 
columns whose number ranges encompass the veteran's 
particular scores.  Repeating this process with the pure tone 
air conduction threshold average of 39, and the speech 
recognition percentage of 100 percent in the left ear yields 
a Roman numeral "I" (See Table VI).

TABLE VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED UPON
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION


Pure Tone Average Threshold

Speech 
Discriminatio
n Percentage
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Now using 38 C.F.R. § 4.85, Table VII, the horizontal rows 
represent the ear with the better hearing and the vertical 
rows the ear with the poorer hearing.  In the veteran's case, 
the right ear has poorer hearing, so its Roman numeral "XI" 
is represented on the vertical rows.  The left ear has better 
hearing than the right, so its Roman numeral "I" is 
represented on the horizontal rows.  These rows intersect at 
a box with a designation of "10" - indicating a 10 percent 
disability evaluation (See Table VII, below).  Applying the 
results obtained on audiometric examinations in December 1996 
and April 1997 would also yield Roman numerals XI and I, for 
a rating of 10 percent.

TABLE VII

PERCENTAGE EVALUATION FOR HEARING IMPARIMENT

Poorer Ear (represented on vertical rows)
XI
100










X
90
80









IX
80
70
60








VII
I
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

It is in this fashion that the Board is compelled to reach a 
determination that the veteran's bilateral hearing loss 
warrants a 10 percent disability rating under 38 C.F.R. 
§ 4.85.  As a result, the veteran is not entitled to a higher 
evaluation at this time.

The Board has considered whether the veteran is entitled to 
an increased disability evaluation on an extra-schedular 
basis.  In this regard, the Board has reviewed the evidence 
submitted by the veteran relating to the effect his hearing 
loss has had on his employment.  However, the Board notes 
that the veteran is still gainfully employed at NYNEX.  To 
the extent that the veteran has had difficulty obtaining 
compliance from his employer in accommodating his disability, 
the Board finds such matters are not within their purview, 
nor do the current regulations provide for compensation for 
such difficulties.  The only economic harm the veteran 
testified he suffered was the loss of potential pay due to 
the ability to work more overtime as a splicer than that 
which his current position permits.  The Board finds that 
this does not constitute such an "exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his bilateral 
sensorineural hearing loss, standing alone, has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
hearing loss, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  The Board has also 
considered the hearing testimony in this case.  While it is 
considered credible insofar as the veteran and D.P. presented 
information concerning observable symptoms and belief in the 
merits of the claim, they are not medical professionals and 
may not offer medical conclusions.  Further, the Board notes 
that no additional private or VA audiometric examinations 
dated within the time period at issue contain all necessary 
information for rating purposes.  In conclusion, the current 
medical evidence is consistent with a 10 percent disability 
rating for bilateral sensorineural hearing loss.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At the 
present, however, there is no basis for a higher rating.  The 
Board has considered the benefit of the doubt rule in this 
case, but as there is not an approximate balance of positive 
and negative evidence regarding the merits of the claim, the 
rule is not applicable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against assigning an 
increased rating beyond the veteran's current 10 percent 
evaluation for bilateral sensorineural hearing loss, either 
on a schedular or extra-schedular basis, and the appeal is 
denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

